           Case 1:12-cr-00269-JGK Document 234 Filed 01/16/20 Page 1 of 3
                                            U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007


                                                     January 16, 2020


BYECF
Honorable John G. Koeltl
                                                                     0OCUME:/\'.-f
United States District Court for the
                                                                     ELECTHONICALL Y FILED
Southern District of New York       ·                                DOC#
500 Pearl St.                                                                 -----,--~-
                                                                                  ..;;.L:&.a~~
                                                                     DA TE FILED: __
New York, New York 10007

     Re:    United States v. Carlos Salomon-Mendez, 12 Cr. 269 (JGK)

Dear Judge Koeltl:

        In response to the Court's order dated September 19, 2019, the Government and counsel
for defendant Carlos Salomon-Mendez respectfully request that the Court set a date for the
parties, including the defendant, to appear for proceedings consistent with United States v. Davis,
139 S. Ct. 2319 (2019).

         Salomon-Mendez was originally convicted, after a trial ending on February 13, 2014, on
all five counts of a Superseding Indictment (the "S2 Indictment"):

        Count One:     conspiracy to commit Hobbs Act robberies, in violation of 18 U.S.C.
                       § 1951;

        Count Two:     substantive Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951 and 2;

        Count Three: using, carrying, possessing, and aiding and abetting the use, carrying, and
                     possession of a firearm, which was brandished, during and in relation to a
                     crime of violence, namely the robbery conspiracy charged in Count One, in
                     violation of 18 U.S.C. §§ 924(c)(l)(A)(ii) and 2;
         Case 1:12-cr-00269-JGK Document 234 Filed 01/16/20 Page 2 of 3
                                                                                             Page 2


       Count Five:     conspiracy to distribute five kilograms or more of cocaine, in violation of
                       21 U.S.C. §§ 84l(a)(l), (b)(I)(A), and 846. 1

(S2 Indictment, Dkt. No. 35).

        Thereafter, at the urging of the Court, the Government and the defendant entered into a
post-conviction plea agreement Government (the "Plea Agreement"), pursuant to which
Salomon-Mendez pied guilty to a two-count Superseding Information (the "S3 Information"),
and the Government moved to dismiss Counts Four and Five of the S2 Indictment. Count One of
the S3 Information charged a conspiracy to distribute five kilograms or more of cocaine, in
violation of21 U.S.C. §§ 84l(a)(l), (b)(l)(A), and 846. Count Two of the S3 Information
charged a conspiracy to distribute 100 grams or more of heroin, while under a term of federal
pre-trial release, in violation of21 U.S.C. §§ 84l(a)(l), (b)(l)(B), and 846, and 18 USC§ 3147.

       On May 20, 2016, this Court sentenced the defendant to a total term of imprisonment of
205 months, consisting of a term of imprisonment of 120 months on Counts 1 and 2 of the S2
Indictment and Counts 1 and 2 of the S3 Information, to be followed by 84 months' consecutive
imprisonment on Count 3 of the S2 Indictment, plus one month consecutive to all other
sentences, pursuant to 18 USC § 314 7 under Count 2 of the S3 Information. The Court also
granted the Government's motion to dismiss Counts Four and Five of the S2 Indictment.

         The Section 924(c) count of conviction on which the defendant was sentenced (Count
Three of the S2 Indictment) was predicated on a Hobbs Act robbery conspiracy. The parties agree
that the defendant's conviction on Count Thfee can no longer stand after Davis, because conspiracy
qualities as a "crime of violence" under 18 U.S.C. § 924(c)(3) only under the "residual" or "risk-
of-force" clause of that statute, which has now been declared unconstitutionally vague.

        Given the foregoing, the Government requests that the Court set a date for an appearance
at which (I) the Government will consent to vacatur of the Section 924(c) conviction and (2)
Salomon-Mendez will be resentenced on the remaining counts of conviction. See Davis, 139 S.
Ct. at 2336 ("[D]efendants whose§ 924(c) convictions are overturned by virtue of today's ruling
will not even necessarily receive lighter sentences: As this Court has noted, when a defendant's
§ 924(c) conviction is invalidated, courts of appeals 'routinely' vacate the defendant's entire
sentence on all counts 'so that the district court may increase the sentences for any remaining
counts' if such an increase is warranted." (quoting Dean v. United States, 137 S. Ct. 1170, 1176
(2017))).




1
  On Count Five, the jury found the defendant guilty of a lesser included offense, namely,
participating in a conspiracy to distribute more than one but less than five kilograms of cocaine, in
violation of 18 U.S.C. § (b)(l)(B).
         Case 1:12-cr-00269-JGK Document 234 Filed 01/16/20 Page 3 of 3
                                                                                         Page 3


        The Government further requests that the Court direct the preparation of a supplemental
Presentence Investigation Report, and that the date set for the appearance leave time, in advance
of that appearance, for the issuance of a writ and the transportation of Salomon-Mendez to the
Southern District of New York, the parties' review of the supplemental Presentence Investigation
Report and filing of sentencing submissions. The parties respectfully request an appearance date
of mid-April 2020 or later.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:     Isl
                                               Christine I. Magdo
                                               Assistant United States Attorney
                                               (212) 637-2297

cc:    Counsel of Record (via ECF)
       Dawn Doino, Deputy Chief U.S. Probation Officer
       (by email: Dawn_Doino@nysp.uscourts.gov)
